ITEMID: 001-77653
LANGUAGEISOCODE: ENG
RESPONDENT: MLT
BRANCH: CHAMBER
DATE: 2006
DOCNAME: CASE OF CENTRAL MEDITERRANEAN DEVELOPMENT CORPORATION LIMITED v. MALTA
IMPORTANCE: 3
CONCLUSION: Preliminary objection dismissed (victim);Preliminary objection left open (non-exhaustion of domestic remedies);Violation of Art. 6-1;No violation of Art. 13+6-1;Pecuniary damage - claim dismissed;Non-pecuniary damage - financial award;Costs and expenses (domestic proceedings) - claim dismissed;Costs and expenses award - Convention proceedings
JUDGES: Nicolas Bratza
TEXT: 4. The applicant, Central Mediterranean Development Corporation Limited, is a Maltese company registered in Valletta.
5. On 7 December 1990 the applicant company sued a certain Mrs S. before the Civil Court (First Hall). It claimed that a contract concluded with the defendant should be rescinded and requested to reacquire possession of a plot of land. Its claim was based on the fact that, disregarding the obligations arising from the said contract, Mrs S. had not built a house or a villa on the plot in issue and had failed to pay the agreed annual rent of 44 Maltese liras (MTL – approximately 105 euros (EUR)).
6. Mrs S. filed submissions in reply to the applicant’s claim on 18 December 1990 and on 8 January 1991. The case was set down for hearing on 21 February 1991, on which date a number of preliminary pleas were raised. These were determined on 15 March 1991. Subsequently, the parties submitted their pleadings and the case was reserved for judgment until 8 November 1991. The parties were authorised to submit observations but failed to do so. The case was adjourned first until 17 January 1992, then until 26 March 1992. The decision was adjourned twelve times.
7. In a judgment of 5 October 1993 the Civil Court upheld the applicant’s claim.
8. On 29 October 1993 Mrs. S. appealed against that judgment. The applicant filed submissions in reply on 25 November 1993. On 17 October 1996 the parties presented their oral pleadings and the case was reserved for judgment until 16 January 1997. However, the decision was adjourned on twenty-eight occasions.
9. In a judgment of 9 October 2001 the Court of Appeal dismissed the appeal and upheld the first-instance judgment.
10. Considering that its case had not been decided “within a reasonable time”, on 13 August 2002 the applicant, invoking Article 39(2) of the Constitution of Malta and Article 6 § 1 of the Convention, lodged an application with the Civil Court (First Hall) in its constitutional jurisdiction.
11. In a judgment of 14 November 2002 the Civil Court dismissed the applicant’s application. It observed that it did not appear that there had been excessive delays in deciding the case at first instance. The preliminary pleas had been decided on 21 February 1991 and the judgment on the merits had been delivered only one and a half years after the date on which the case was ready for decision. Moreover, the Civil Court had waited four months for the parties to submit their observations. It was true that the proceedings before the Court of Appeal had lasted a longer time. The fixing of the date of the first sitting had taken three years and a decision on the merits of the case had not been given until five years later. However, the reasonableness of this delay had to be examined in the context of the national judicial system, in which, unlike in other countries, the right of appeal was automatic. Every litigant who felt aggrieved by a decision given at first instance could lodge an appeal without having to apply for leave to do so. This obliged the Court of Appeal to examine a large number of cases in detail, bearing in mind that its decision would be the final one, and would therefore not be subject to review by any superior authority. The expenses for bringing an appeal were also relatively low, which constituted another factor encouraging citizens to bring their cases before the Court of Appeal. In the Civil Court’s view, the obligation of the State to organise its judicial system with a view to complying with the “reasonable-time” principle was to be balanced against the other privileges that the Maltese system provided to its citizens.
12. It was true that a period of five years for deciding the applicant company’s case was “a bit long” vis-à-vis its complexity and the workload of the Court of Appeal, and that three years should have been in principle sufficient. However, the Civil Court considered that this delay had not reached the extent of seriously prejudicing the rights of the parties, and was therefore not excessive.
13. As to the claim for damages, the Civil Court observed that the applicant company was seeking compensation for sixteen years of unpaid rent (which amounted to MTL 864). However, the failure to pay the rent was not due to the delay in determining the case and the applicant company could have asked, and could still ask, for the rent arrears from Mrs S. Moreover, it was likely that the market value of the land had increased during the judicial proceedings. The applicant company alleged that if it had regained possession of its land in 1996 or 1997, it could have sold it for MTL 35,000. It had accordingly requested the reimbursement of the interest on this sum as compensation for pecuniary damage. The Civil Court could not accept this argument, as the applicant company was still in possession of its land and was trying to sell it for about MTL 60,000. In the Civil Court’s view, the loss of interest had been compensated by the increase in the value of the land.
14. The Civil Court concluded that even if a violation of the “reasonable-time” principle had been found, no compensation could have been awarded to the applicant company.
15. The applicant company appealed to the Constitutional Court.
16. In a judgment of 8 May 2003 the Constitutional Court reversed the decision of the Civil Court and declared that there had been a violation of Article 6 § 1 of the Convention. It also decided that the costs of the case should be borne by the Attorney General, who should moreover pay the applicant company MTL 100 (approximately EUR 240) for non-pecuniary damage.
17. The Constitutional Court observed that the Civil Court had rightly pointed out that the delay in delivering the judgment on appeal had been unreasonable. However, it could not be said that this delay had not infringed Article 6 § 1 of the Convention. Before the Court of Appeal, the parties had presented their oral pleadings on 14 November 1996, but no decision on the merits had been given until 9 October 2001, almost five years later. The case had been adjourned several times and it did not appear that there had been any special reasons for this. Moreover, the case was not particularly complex and the parties had not obstructed its course. Therefore, an overall period of inactivity of five years could not be accepted.
18. The Constitutional Court considered that the applicant company had not suffered any pecuniary damage. It upheld the reasoning of the Civil Court on this point. However, it concluded that prejudice of a non-pecuniary nature could be suffered even by a private company, and awarded MTL 100 under this head.
VIOLATED_ARTICLES: 6
VIOLATED_PARAGRAPHS: 6-1
NON_VIOLATED_ARTICLES: 13
6
NON_VIOLATED_PARAGRAPHS: 6-1
